o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-132278-14 number release date uil the honorable danie lipinski u s house of representatives washington dc attention -------------------- dear mr lipinski i am responding to your inquiry dated date on behalf of a nonprofit organization in your district the organization asked for guidance on reimbursing employees for the premiums they paid for individual_health_insurance policies as we understand the inquiry the organization previously reimbursed the premiums with pre- tax funds so that the arrangement did not result in any taxable_income to the employees prior to the aca an employer could reimburse employees for the medical_expenses of the employee and the employee’s family and exclude those amounts from the employee’s income and wages under sec_105 of the code the aca has not changed the tax treatment of the reimbursement for employee medical_expenses however these arrangements under the aca are considered to be group_health_plans and must satisfy the market reform rules for them one of the requirements for group_health_plans is that they cannot impose an annual or lifetime dollar limit on essential health benefits under section of the public health service act an agreement by the employer to reimburse medical_expenses up to a fixed amount is a group_health_plan under which there is an annual_limit on essential health benefits and thus fails to comply with the prohibition on annual limits under section if an employer offers a group_health_plan that satisfies the market reforms by providing coverage for essential health benefits without annual limits and in addition offers an arrangement to pay for other medical_expenses notice_2013_54 i r b allows the group_health_plan to be combined with the arrangement to determine if it satisfies the market reforms however if the employer does not offer a group_health_plan such as when the employee is covered by an individual_health_insurance the conex-132278-14 arrangement to pay the premiums cannot be combined with any other coverage to determine if it satisfies the market reforms the guidance that we provided in notice_2013_54 did not change the tax results described in revrul_61_146 this ruling says that under certain conditions if an employer reimburses an employee’s substantiated premiums for individual_health_insurance policies the payments are excluded from the employee’s gross_income under sec_106 of the code this exclusion also applies if the employer pays the premiums directly to the insurance_company sec_106 excludes these payments as payments by an employer under a group_health_plan because the reimbursement arrangement itself is treated as a group_health_plan as a group_health_plan the arrangement must meet market reform rules for group_health_plans including not providing a limit on the annual or lifetime benefits that the employee may receive under the arrangement such as a reimbursement limit equal to the premiums_paid employers that do not want to provide group health_insurance_coverage but want to help their employees with the purchase of health coverage can provide the employee additional compensation to do so the additional compensation would not be excluded from the employee’s income under sec_106 and would be reported with other income and wages on the form_w-2 this is because the additional compensation would not be restricted to the payment of medical_expenses i hope this information is helpful if you have any questions please call me at -------------------- -------------------- ----------------- or at sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities
